Citation Nr: 0518257	
Decision Date: 07/05/05    Archive Date: 07/14/05

DOCKET NO.  01-01 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for a dental disorder.

3.  Entitlement to specially adapted housing or a special 
home adaptation grant.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel




INTRODUCTION

The veteran had active service from August 1969 to December 
1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from April 2000 and August 2000 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Montgomery, Alabama.

The case returns to the Board following a remand to the RO in 
September 2001.  

The Board notes that the appeal previously involved the 
issues of service connection for a bilateral shoulder 
disorder and a skin disorder.  However, the RO resolved these 
issues in the veteran's favor in a June 2004 rating decision.  
Therefore, the issues remaining before the Board are as 
stated above.   


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal. 

2.  There is no evidence of a chronic back disorder in 
service or of subsequent continuous low back symptoms related 
to service, and no competent evidence of a nexus between the 
veteran's current low back disorder and his period of active 
service or any service-connected disability.  

3.  There is no evidence of a dental disorder for which 
service-connected compensation may be paid.

4.  For purposes of entitlement to specially adapted housing, 
there is no competent evidence that the veteran has permanent 
and total service-connected disability due to loss or lose of 
use of a lower extremity or loss or loss of use of a lower 
extremity that precludes locomotion without the aid of 
braces, crutches, canes, or a wheelchair. 
5.  For purposes of a special home adaptation grant, there is 
no evidence that the veteran has permanent and total 
disability that is due to blindness in both eyes with 5/200 
visual acuity or less, or includes the anatomical loss or 
loss of use of both hands.     


CONCLUSIONS OF LAW

1.  Service connection for a low back disorder is not 
established.  38 U.S.C.A. 
§§ 1110, 1112, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307 (2004).   

2.  Service connection for a dental disorder is not 
established.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.381 (2004). 

3.  Entitlement to special adapted housing or a special home 
adaptation grant is not established.  38 U.S.C.A. § 2101 
(West 2002); 38 C.F.R. §§ 3.809, 3.809a (2004).    


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002), eliminated the 
requirement for a well-grounded claim, enhanced VA's duty to 
assist a claimant in developing facts pertinent to his claim, 
and expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  VA promulgated regulations that implement these 
statutory changes.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  

Review of the claims folder reveals compliance with the VCAA.  
That is, by way of a June 2004 letter, the RO advised the 
veteran of the evidence needed to substantiate his claims and 
explained what evidence VA was obligated to obtain or to 
assist the veteran in obtaining and what information or 
evidence the veteran was responsible to provide.  In 
addition, the June 2004 supplemental statement of the case 
includes the text of the regulation that implements the 
notice and assistance provisions from the statute.  
Accordingly, the Board finds that the RO has provided all 
notice required by the VCAA.  38 U.S.C.A. § 5103(a).  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).   

The Board observes that VCAA notice must be provided before 
the initial unfavorable determination by the RO.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120 (2004).  In this case, the 
RO initially adjudicated each issue on appeal well before the 
enactment of the VCAA, such that providing notice of VCAA 
requirements prior to the initial determination was 
impossible.  In any event, as the Board has already 
determined that the veteran has received all required VCAA 
notice, as well as all required assistance, as discussed 
below, any failure to follow Pelegrini in this case results 
in no prejudice to the veteran and therefore constitutes 
harmless error.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004) (holding that the Court must take due account of the 
rule of prejudicial error when considering compliance with 
VCAA notice requirements); Stegall v. West, 11 Vet. App. 268 
(1998) (where a veteran has not been harmed by an error in a 
Board determination, the error is not prejudicial); 
38 U.S.C.A. 
§ 7261(b) ("Court shall take due account of the rule of 
prejudicial error"); 38 C.F.R. § 20.1102 (2003) (an error or 
defect in a Board decision that does not affect the merits of 
the issue or substantive rights of the appellant will be 
considered harmless).

The Board also notes that VCAA notice consistent with 
38 U.S.C.A. § 5103(a) must also conform to 38 C.F.R. 
§ 3.159(b)(1) and request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  Pelegrini, 
18 Vet. App. at 120-21.  In this case, the June 2004 VCAA 
letter to the veteran contains this specific request such 
that there is no conflict with Pelegrini.   

With respect to the duty to assist, the claims folder 
contains the veteran's service medical records, his VA 
treatment records as identified by the veteran, and the 
reports of several relevant VA medical examinations.  The 
veteran has identified private dental treatment only.  The RO 
has received a response from the identified practitioner.  
The Board notes that the Board's September 2001 remand 
instructed the RO to attempt to obtain the veteran's records 
of dental treatment in service.  In February 2004, the 
National Personnel Records Center replied to the RO that all 
service medical records had been furnished previously.  The 
Board finds no indication that additional relevant evidence 
remains outstanding.  Therefore, the duty to assist has been 
met.  38 U.S.C.A. § 5103A.  

The Board is also satisfied as to compliance with its 
instructions from the September 2001 remand.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  

Analysis

Service Connection for a Low Back Disorder

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2004).  Service connection may be demonstrated 
either by showing direct service incurrence or aggravation or 
by using applicable presumptions, if available.  Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

Direct service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  A disorder may be service connected if the evidence 
of record reveals that the veteran currently has a disorder 
that was chronic in service or, if not chronic, that was seen 
in service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  
Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. 
§ 1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. 
§ 1101(3) and 38 C.F.R. § 3.309(a) (listing applicable 
chronic diseases, including arthritis).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

In addition, a disability is service connected if it is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Secondary service 
connection may also be established when there is aggravation 
of a veteran's non-service connected condition that is 
proximately due to or the result of a service-connected 
condition.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 
5107(b).

The veteran seeks service connection for a low back disorder.  
He essentially argues that he injured his low back in service 
and that he has had continuous symptoms since that time.  

Initially, the Board observes that the veteran has been 
diagnosed as having arthritis changes in the lumbosacral 
spine.  However, there is no evidence of arthritis within one 
year following his separation from service.  Therefore, the 
presumption of in-service incurrence is not for application.  
38 U.S.C.A. § 1112(a)(1); 38 C.F.R. § 3.307(a)(3).

Review of service medical records showed that the veteran was 
treated for lumbar spasm in October 1970.  He had experienced 
lumbar spasm after bending over.  Again in June 1974, the 
veteran reported that he injured low back 10 days before.  
The diagnosis was acute lumbosacral spasm.  There was no 
evidence of back problem between these two incidents and no 
evidence of back injury or complaints thereafter.  On the 
September 1977 report of medical history, the veteran 
reported a history of recurrent back pain.  Handwritten notes 
referred to lumbosacral back pain.  However, the associated 
medical examination found no abnormality of the spine.  The 
Board finds that this evidence fails to demonstrate the 
existence of any chronic low back disorder in service.  
38 C.F.R. § 3.303(b).  There are two separate incidents of 
low back pain, apparently acute and transient, without 
evidence of residual at any later time in service.    

The Board also finds insufficient evidence to establish 
service connection based on continuity of symptomatology 
after service. Id.  Although low back pain is shown in 
service, there is no objective evidence of low back 
complaints for several years after service.  In addition, 
these complaints are not related to service.  Specifically, 
the veteran was hospitalized at VA in July and August 1980 
for low back pain.  At that time, the veteran related that 
the pain started after he accidentally fell from a porch.  
When the veteran was hospitalized again for back pain in 
August and September 1981, he denied any history of back 
injury.  Although the evidence demonstrates chronic 
complaints of back pain thereafter, the Board cannot conclude 
that there is continuity of symptomatology after service not 
related to an intercurrent cause or injury. Id.   

Moreover, there is no competent evidence of a nexus between 
the veteran's low back disorder and his period of active duty 
service.  Specifically, the August 2002 VA orthopedic 
examiner conducted a review of the claims folder in 
conjunction with physical examination of the veteran.  In 
particular, he reviewed the veteran's service medical 
records, which revealed a diagnosis of acute lumbosacral 
sprain and muscle spasm, though there were no chronic back 
problems.  Based on review of the record, the examiner 
concluded that the veteran's lower back problems were not 
related to active military service.  There is no contrary 
medical opinion of record.  Similarly, there is no competent 
medical opinion that establishes any relationship between the 
low back disorder and any service-connected disability.  

The Board acknowledges that the veteran has expressed his 
personal belief that his low back disorder is related to 
service.  However, there is no evidence to suggest that he is 
trained or educated in medicine.  Therefore, his lay opinion 
as to the etiology of his low back disorder is not competent 
evidence required to establish service connection.  
Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494.  

Accordingly, the Board finds that the preponderance of the 
evidence is against service connection for a low back 
disorder.  38 U.S.C.A. § 5107(b).  The appeal is denied.    
   

Service Connection for Dental Disorder

The veteran submitted a February 2000 claim for service 
connection for a dental disorder, alleging that he was 
treated for a dental disorder while on active duty.  As 
discussed above, service connection is generally granted if 
the evidence demonstrates that a current disability resulted 
from an injury or disease incurred in or aggravated during 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  

The report of the veteran's August 1969 enlistment 
examination shows no missing teeth.  There is no indication 
of any other dental disorder.  The report of the March 1972 
examination is similarly negative.  The report of the July 
1973 annual examination shows two missing teeth on the right 
and one missing tooth on the left.  There is no explanation 
for the missing teeth or any statement of other dental 
disorder.  The report of the September 1977 separation 
examination shows no missing teeth or other dental disorder.  
At that time, the veteran related no history of severe tooth 
or gum trouble.  

During the April 1978 VA examination, the mouth was found to 
be unremarkable.  In fact, the first evidence of post-service 
dental disorder is shown in a VA hospitalization from 
November to December 1985.  At that time, the veteran was 
found to have moderate chronic periodontitis and dental 
carried.  Prophylaxis and restorations were performed.  It 
was noted that the veteran was missing two teeth on the right 
and three teeth on the left.  

Correspondence from R. Capouya, M.D.M., dated in February 
2003, stated that he treated the veteran for several years 
until March 1995.  The treatment was considered routine, 
i.e., examinations, prophylaxis, filling restorations, and 
simple extractions.    

In this case, there is no evidence that the veteran incurred 
any dental disorder in service, other than perhaps three 
missing teeth.  However, VA regulations provide that 
conditions including replaceable missing teeth, treatable 
carious teeth, dental or alveolar abscesses, and periodontal 
disease will be considered service-connected solely for the 
purpose of establishing eligibility for outpatient dental 
treatment under the provisions of 38 C.F.R. § 17.161.  
38 C.F.R. § 3.381(a).  In the absence of any other dental 
disorder, service connection must be denied. Id.  The Board 
emphasizes that the record shows that the veteran is already 
in receipt of outpatient dental treatment.  See 38 C.F.R. § 
17.161(h) (a veteran with a 100 percent service-connected 
disability rating, either schedular or based on individual 
unemployability (Class IV), may be authorized any needed 
dental treatment).   


Specially Adapted Housing or Special Home Adaptation Grant

A certificate of eligibility for assistance in acquiring 
specially adapted housing under 38 U.S.C.A 2101(a) may be 
extended if a veteran has the requisite service and service-
connected disability.  38 C.F.R. § 3.809.  The veteran must 
be entitled to compensation for permanent and total 
disability due to: (1) the loss, or loss of use, of both 
lower extremities, such as to preclude locomotion without the 
aid of braces, crutches, canes, or a wheelchair; or, (2) 
blindness in both eyes, having only light perception, plus 
the anatomical loss or loss of use of one lower extremity; 
or, (3) the loss or loss of use of one lower extremity 
together with residuals of organic disease or injury that so 
affect the functions of balance or propulsion as to preclude 
locomotion without the aid of braces, crutches, canes, or a 
wheelchair; (4) the loss or loss of use of one lower 
extremity together with the loss or loss of use of one upper 
extremity that so affect the functions of balance or 
propulsion as to preclude locomotion without the aid of 
braces, crutches, canes, or a wheelchair.  38 C.F.R. 
§ 3.809(b).  The term "preclude locomotion" means the 
necessity for regular and constant use of a wheelchair, 
braces, crutches or canes as a normal mode of locomotion 
although occasional locomotion by other methods may be 
possible.  38 C.F.R. § 3.809(d).  

Generally, loss of use of a hand or a foot will be held to 
exist when no effective function remains other than that 
which would be equally well served by an amputation stump at 
the site of election below elbow or knee with use of a 
suitable prosthetic appliance.  The determination will be 
made on the basis of the actual remaining function of the 
hand or foot, whether the acts of grasping, manipulation, 
etc., in the case of the hand, or of balance and propulsion, 
etc., in the case of the foot, could be accomplished equally 
well by an amputation stump with prosthesis.  38 C.F.R. § 
4.63.  In addition, extremely unfavorable complete ankylosis 
of the knee, or complete ankylosis of 2 major joints of an 
extremity, or shortening of the lower extremity of 3 1/2 
inches (8.9 cms.) or more, will be taken as loss of use of 
the hand or foot involved.  38 C.F.R. § 4.63(a).  

VA regulation specifies that a certificate of eligibility for 
a special home adaptation grant under 38 U.S.C.A. § 2101(b) 
may be issued if certain requirements are met.  38 C.F.R. § 
3.809a.  The first requirement is that the veteran is not 
entitled to a certificate of eligibility for specially 
adapted housing under 38 U.S.C.A. § 2101(a) and 38 C.F.R. § 
3.809 or has previously received assistance in acquiring 
specially adapted housing.  38 C.F.R. § 3.809a(a).  In 
addition, the veteran must be entitled to compensation for 
permanent and total disability that (1) is due to blindness 
in both eyes with 5/200 visual acuity or less, or (2) 
includes the anatomical loss or loss of use of both hands.  
38 C.F.R. § 3.809a(b).  

First, the Board finds that the veteran is not eligible for 
specially adapted housing because the evidence does not 
establish that the veteran has permanent and total disability 
due to any of the four situations set forth above.  
Initially, the Board notes that there is no evidence or 
allegation of blindness in both eyes or loss or loss of use 
of an upper extremity.  The veteran only alleges loss of use 
of both lower extremities such that he is unable to ambulate 
without a cane or sometimes a wheelchair.  

As for loss of use, the Board notes that the report of the 
May 1991 VA examination noted that there was a one-half in 
shortening of the left lower extremity.  Such disability is 
generally insufficient to establish loss of use of that 
extremity.  38 C.F.R. § 4.63(a).  

Moreover, the Board does not find evidence that the veteran 
has permanent and total disability due to loss of use of the 
lower extremities such that locomotion without assistance is 
precluded.  38 C.F.R. § 3.809(b).  Although the report of the 
August 2002 VA orthopedic examination concluded that the 
veteran was unable to ambulate without a cane, VA outpatient 
treatment records dated through February 2004 indicated that 
the veteran presented variously ambulatory or ambulatory with 
a cane.  Also, at different times, the veteran reported that 
he walked for exercise, up to several miles a day.  The Board 
emphasizes that although the veteran has been in receipt of 
compensation for total disability for many years, the great 
majority of that disability is not attributable to the 
service-connected right and left knee disabilities, which are 
each rated as 20 percent disabling.  Based on this evidence, 
the Board cannot conclude that the veteran has permanent and 
total disability due to the loss of use or one or both of the 
lower extremities.  Therefore, entitlement to specially 
adapted housing is not established.  38 C.F.R. § 3.809.     

Second, the Board finds that the veteran is not eligible for 
a special home adaptation grant.  That is, there is no 
evidence that the veteran has permanent and total disability 
that (1) is due to blindness in both eyes with 5/200 visual 
acuity or less, or (2) includes the anatomical loss or loss 
of use of both hands.  38 C.F.R. § 3.809a(b).  Therefore, the 
claim must be denied.  




ORDER

Service connection for a low back disorder is denied.

Service connection for a dental disorder denied.   

Entitlement to specially adapted housing or a special home 
adaptation grant is denied.  



	                        
____________________________________________
	MARK W. GREENSTREET
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


